Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-10, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
for each sub-image corresponding to a respective detected shelf, detect a product name and a number of appearances of the product name using text recognition on the respective sub-image; derive first product inventory information and first placement information relating to a product having the detected product name based at least in part on the detected number of appearances and a shelf level corresponding to the sub-image from which the product name is detected. 
The prior art fails to teach Claims 11-20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
for each sub-image corresponding to a respective detected shelf, detecting a product name and a number of appearances of the product name using text recognition on the respective sub-image; deriving first product inventory information and first placement information relating to a product having the detected product name based at least in part on the detected number of appearances and a shelf level corresponding to the sub-image from which the product name is detected. 
The closest prior art, Schwartz (US 9811754 B2) reveals a similar technique and system to receive a realogram image including a plurality of organized objects and to detect and identify objects in the realogram image of one or more items on a retail shelf, and identify shelf fronts and labels on the shelf fronts (see Figs. 3, 7-9, 19 and 25 of Schwartz for segmenting image into superpixels after object detection, identifying shelf front and location, and detecting and recognizing text), but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The second closest art, Adato et al. (US 20190213212 A1) reveals a similar technique and system for receiving an image depicting at least part of a store shelf having a plurality of products of a same type displayed thereon, analyzing the image and determining a first candidate type of the products based on the group of product models and the image analysis, and determining a confidence level associated with a  candidate type (Adato: confidence level for first product type (Fig. 14); detecting product on shelf and its price (Fig. 21); aggregating vacant space (Fig. 32B); analyzing product turnover of the shelf in the images (Fig. 39); estimating current inventory (Fig. 40B, step 4014); determining product placement (step 4505 of Fig. 45). Also, paragraphs [0119, 0136, 0260, 0263-0264, 0578] teaches " text appearing on the product, especially where that text may be recognized (e.g., via OCR) and associated with a particular meaning" and "the placement of products". [0731]: "may analyze image data 4000 to estimate the current inventory of one or more product types in retail store 105". [0744]: "may estimate the current inventory of at least one product type solely based on image data received from capturing device 125" and "based on aggregated data from the first shelving unit and the second shelving unit." [0766]: "product shelf location". [0177]: "planogram compliance" includes "product placement". [0244]: on product model includes text or logo or brand name. [0264] teaches text recognition for product), but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following are a selection from prior art references made of record and considered pertinent to applicant's disclosure:
Katircioglu et al. (US 20150262116 A1): the identifier tags are recognized based on edge detection and text detection data extracted from the shelf image (claim 12). It also teaches using the matched historical image as the basis for inventory counting (504-506 in Fig. 5).
Patel et al. (US 20150117788 A1): 1020 in Fig. 10 and 310 in Fig 3. In particular, [0027] discloses "comparing the image 302 or 308 to product reference images or image data 313 in a database 312 to identify and count instances or occurrences of product items in the image being processed."
Zimmerman (US 20080077511 A1): Fig. 10, and in particular, “The product image segmentation module 205 segments the captured image to identify a shelf image of the product (step 630). One or more product visual descriptors are extracted from the segmented image of the product (step 1020).” ([0083])
Auclair et al. (US 20140003729 A1): sub-images of shelves ([0062]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669